Citation Nr: 0424274
Decision Date: 08/13/04	Archive Date: 10/04/04

BOARD OF VETERANS' APPEALS
DEPARTMENT OF VETERANS AFFAIRS
WASHINGTON, DC  20420

DOCKET NO.  03-35 596	)	DATE AUG 13 2004
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to separate 10 percent ratings for tinnitus in each ear.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

W. R. Steyn, Counsel







INTRODUCTION

The veteran had active military service from June 1941 to October 1945. 

This appeal arises before the Board of Veterans Appeals (Board) from a January 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, which denied the veteran separate 10 percent ratings for tinnitus in each ear.  


FINDINGS OF FACT

The veteran is in receipt of a ten percent rating for tinnitus.


CONCLUSION OF LAW

Separate 10 percent ratings for tinnitus in both ears are not warranted.  
38 U.S.C.A. §§  1155, 5107 (West 2002); 38 C.F.R. §  4.87, Diagnostic Code 6260 (2002); VAOPGCPREC 2-2003 (May 23, 2003); 38 C.F.R. §  4.87, Diagnostic Code 6260 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Compliance with the Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)), was signed into law in November 2000.  On August 29, 2001, VA promulgated final regulations to implement the provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  Except for revisions pertaining to claims to reopen based on the submission of new and material evidence, which in any event are not applicable in the instant case, the final regulations are effective November 9, 2000, and merely implement the VCAA and do not provide any rights other than those provided by the VCAA.  See 66 Fed. Reg. at 45,629.  

The VCAA requires VA to notify the claimant and the claimants representative, if any, of any information and any medical or lay evidence not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimants representative of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

However, the issue currently before the Board is entitlement to separate disability ratings for each ear for the veterans service-connected tinnitus, and a recent VA General Counsel opinion has concluded that the notice provisions of 38 U.S.C.A. § 5103(a) do not apply to such claims.  See VAOPGCPREC 2-2004 (VA is not required to provide notice of the information and evidence necessary to substantiate a claim for separate disability ratings for each ear for service-connected tinnitus because there is no information or evidence that could substantiate the claim, as entitlement to separate ratings is barred by current Diagnostic Code 6260 and by the previous versions of Diagnostic Code 6260 as interpreted by a prior precedent opinion of the General Counsel (see VAOPGCPREC 2-2003)).  Accordingly, no further development to satisfy the VCAAs duty to notify the veteran is required.  

In general, the VCAA provides that VA shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate a claim for VA benefits, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  The law provides that the assistance provided by VA shall include providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  

In the present case, there is no reasonable possibility that any assistance from VA would aid the veteran in substantiating his claim because, as will be explained further below, current law prohibits the assignment of separate ratings for each ear for tinnitus.  Accordingly, the Board finds that VA is not required to assist the veteran in the development of this claim.  See also, Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (in cases where the law is dispositive of the claim, the claim should be denied due to a lack of entitlement under the law).  


Entitlement to separate 10 percent ratings for tinnitus in each ear.

In the present case, the veteran is expressing dissatisfaction with the 10 percent rating assigned after the grant of service connection for his tinnitus.  Disability evaluations are determined by comparing the manifestations of a particular disability with the criteria set forth in the Diagnostic Codes of the Schedule for Rating Disabilities.  38 U.S.C.A. § 1155 (West 2002), 38 C.F.R. Part 4 (2003).  The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity resulting from service-connected disability.  38 C.F.R. § 4.1 (2003).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2003).  

The veterans tinnitus is currently rated 10 percent disabling pursuant to 38 C.F.R. § 4.87, Diagnostic Code 6260.  At the time he filed his claim in January 2003, Diagnostic Code 6260 provided a maximum 10 percent rating for recurrent tinnitus.  A note following the diagnostic code stated that a separate evaluation for tinnitus may be combined with an evaluation under diagnostic codes 6100, 6200, 6204, or another diagnostic code, except when tinnitus supports an evaluation under one of those diagnostic codes.  38 C.F.R. § 4.87, Diagnostic Code 6260 (2002).  

Subsequently, 38 C.F.R. § 4.87, Diagnostic Code 6260 was amended, effective June 13, 2003.  The new version of Diagnostic Code 6260 still allows for a maximum 10 percent rating for recurrent tinnitus.  However, the notes following the diagnostic code now include the following:  Only a single evaluation is to be assigned for recurrent tinnitus, whether the sound is perceived in one ear, both ears, or in the head; objective tinnitus (in which the sound is audible to other people and has a definable cause that may or may not be pathologic) is not to be evaluated under Diagnostic Code 6260, but rather is to be evaluated as part of any underlying condition causing it.  See 38 C.F.R. § 4.87, Diagnostic Code 6260 (effective from June 13, 2003).  

The veteran argues that he is entitled to separate 10 percent ratings for each ear because his tinnitus is bilateral in nature.  He asserts that 38 C.F.R. § 4.25 requires rating his tinnitus separately for each ear, as that provision provides, in pertinent part, that [e]xcept as otherwise provided in this schedule, the disabilities arising from a single disease entity, e.g., arthritis, multiple sclerosis, cerebrovascular accidents, etc., are to be rated separately[,] as are all other disabling conditions, if any.  See 38 C.F.R. § 4.25(b) (2003).  

The Board first notes that it has been VAs policy for a number of years that where tinnitus is to be rated as a disability in its own right, only one 10 percent rating is assignable for the tinnitus, whether the sound is perceived in one ear, both ears, or in the head.  See 67 Fed. Reg. 59,033 (2002); 68 Fed. Reg. 25,822, 25,823 (2003).  Moreover, effective June 13, 2003, the notes accompanying 38 C.F.R. § 4.87, Diagnostic Code 6260 now specifically require the assignment of a single evaluation, even for bilateral tinnitus.  While the veteran contends that 38 C.F.R. § 4.25(b) nevertheless authorizes the assignment of separate compensable evaluations for bilateral tinnitus, VAs Secretary specifically rejected this argument in codifying the policy of assigning only a single evaluation for bilateral tinnitus.  See 68 Fed. Reg. 25,822, 25,823 (2003) (...to rate each ear separately would be a violation of the principle of 38 C.F.R. § 4.25(b) that a single disease entity is to be given a single rating).

The Board also points out that on May 22, 2003, VAs Office of General Counsel issued a precedent opinion holding that separate ratings for tinnitus for each ear may not be assigned under Diagnostic Code 6260 or any other diagnostic code.  As discussed in the General Counsel opinion, subjective tinnitus, which is what the veteran has been diagnosed with, is defined as the perception of sound in the absence of an external stimulus which arises from the brain, not the ears.  Therefore, the undifferentiated nature of the source of the noise, i.e., the brain, is the primary basis for VAs practice of rating tinnitus as a single disease entity.  See VAOPGCPREC 2-2003.  Therefore, for the purpose of rating tinnitus, the perception of sound in one or both ears is irrelevant and the assignment of separate ratings based on each ear is impermissible, even under the old version of the rating criteria.  See VAOPGCPREC 2-2003.  

Diagnostic Code 6260, under which the veterans tinnitus is currently rated, now specifically provides, consistent with prior VA policy, that only a single 10 percent evaluation is assignable for bilateral tinnitus, and in codifying that policy VAs Secretary has indicated that 38 C.F.R. § 4.25(b) does not allow for the assignment of separate evaluations for bilateral tinnitus.  More importantly, VAs Office of General Counsel has specifically held that separate ratings for tinnitus for each ear may not be assigned under any diagnostic code.  The Board is bound in its decisions by the precedent opinions of VAs General Counsel.  See 38 U.S.C.A. § 7105(c) (West 2002).  

The Board has also considered whether an evaluation in excess of 10 percent is warranted for the veterans tinnitus on an extraschedular basis under 38 C.F.R. § 3.321(b)(1).  However, the evidence of record does not demonstrate that the veterans tinnitus has resulted in a disability picture that is unusual and exceptional in nature.  There is no indication that the condition ever has required frequent hospitalization, or that tinnitus alone markedly interferes with employment so as to render impractical the application of schedular standards.  Accordingly, an extraschedular evaluation is not warranted.  38 C.F.R. § 3.321(b)(1) (2003).  

In conclusion, 10 percent is the maximum rating available for tinnitus whether it is unilateral or bilateral.  The preponderance of the evidence is against the veterans 
claim; hence, the doctrine of reasonable doubt is not applicable.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, the claim for separate 10 percent ratings for tinnitus in both ears must be denied.  

 ORDER

Entitlement to separate 10 percent ratings for tinnitus in both ears is denied.





______________________________________
G.H. Shufelt
Veterans Law Judge, Board of Veterans Appeals

  Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is the final decision for all issues addressed in the "Order" section of the decision.  The Board may also choose to remand an issue or issues to the local VA office for additional development.   If the Board did this in your case, then a "Remand" section follows the "Order."  However, you cannot appeal an issue remanded to the local VA office because a remand is not a final decision. The advice below on how to appeal a claim applies only to issues that were allowed, denied, or dismissed in the Order.
If you are satisfied with the outcome of your appeal, you do not need to do anything.  We will return your file to your local VA office to implement the BVA's decision.  However, if you are not satisfied with the Board's decision on any or all of the issues allowed, denied, or dismissed, you have the following options, which are listed in no particular order of importance: 
? Appeal to the United States Court of Appeals for Veterans Claims (Court)
? File with the Board a motion for reconsideration of this decision
? File with the Board a motion to vacate this decision 
? File with the Board a motion for revision of this decision based on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
? Reopen your claim at the local VA office by submitting new and material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to vacate, or a motion for revision based on clear and unmistakable error with the Board, or a claim to reopen at the local VA office.  None of these things is mutually exclusive - you can do all five things at the same time if you wish.  However, if you file a Notice of Appeal with the Court and a motion with the Board at the same time, this may delay your case because of jurisdictional conflicts. If you file a Notice of Appeal with the Court before you file a motion with the BVA, the BVA will not be able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from the date this decision was mailed to you (as shown on the first page of this decision) to file a Notice of Appeal with the United States Court of Appeals for Veterans Claims.  If you also want to file a motion for reconsideration or a motion to vacate, you will still have time to appeal to the Court.  As long as you file your motion(s) with the Board within 120 days of the date this decision was mailed to you, you will then have another 120 days from the date the BVA decides the motion for reconsideration or the motion to vacate to appeal to the Court.  You should know that even if you have a representative, as discussed below, it is your responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for filing a Notice of Appeal, the filing fee (or a motion to waive the filing fee if payment would cause financial hardship), and other matters covered by the Court's rules directly from the Court. You can also get this information from the Court's web site on the Internet at www.vetapp.uscourts.gov, and you can download forms directly from that website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must file your Notice of Appeal with the Court, not with the Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion asking the BVA to reconsider any part of this decision by writing a letter to the BVA stating why you believe that the BVA committed an obvious error of fact or law in this decision, or stating that new and material military service records have been discovered that apply to your appeal. If the BVA has decided more than one issue, be sure to tell us which issue(s) you want reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 	 4597	Page 1	CONTINUED
 
Remember, the Board places no time limit on filing a motion for reconsideration, and you can do this at any time. However, if you also plan to appeal this decision to the Court, you must file your motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to vacate any part of this decision by writing a letter to the BVA stating why you believe you were denied due process of law during your appeal. For example, you were denied your right to representation through action or inaction by VA personnel, you were not provided a Statement of the Case or Supplemental Statement of the Case, or you did not get a personal hearing that you requested. You can also file a motion to vacate any part of this decision on the basis that the Board allowed benefits based on false or fraudulent evidence.  Send this motion to the address above for the Director, Management and Administration, at the Board.  Remember, the Board places no time limit on filing a motion to vacate, and you can do this at any time. However, if you also plan to appeal this decision to the Court, you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear and unmistakable error? You can file a motion asking that the Board revise this decision if you believe that the decision is based on "clear and unmistakable error" (CUE).  Send this motion to the address above for the Director, Management and Administration, at the Board. You should be careful when preparing such a motion because it must meet specific requirements, and the Board will not review a final decision on this basis more than once. You should carefully review the Board's Rules of Practice on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified representative before filing such a motion. See discussion on representation below. Remember, the Board places no time limit on filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your claim by simply sending them a statement indicating that you want to reopen your claim.  However, to be successful in reopening your claim, you must submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent yourself in any claim before VA, including the BVA, but you can also appoint someone to represent you.  An accredited representative of a recognized service organization may represent you free of charge.  VA approves these organizations to help veterans, service members, and dependents prepare their claims and present them to VA. An accredited representative works for the service organization and knows how to prepare and present claims. You can find a listing of these organizations on the Internet at: www.va.gov/vso.  You can also choose to be represented by a private attorney or by an "agent." (An agent is a person who is not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before VA, then you can get information on how to do so by writing directly to the Court.  Upon request, the Court will provide you with a state-by-state listing of persons admitted to practice before the Court who have indicated their availability to represent appellants.  This information is also provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim involving a home or small business VA loan under Chapter 37 of title 38, United States Code, attorneys or agents cannot charge you a fee or accept payment for services they provide before the date BVA makes a final decision on your appeal. If you hire an attorney or accredited agent within 1 year of a final BVA decision, then the attorney or agent is allowed to charge you a fee for representing you before VA in most situations.  An attorney can also charge you for representing you before the Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may charge you a reasonable fee for services involving a VA home loan or small business loan.  For more information, read section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for reasonableness, or you or your attorney or agent can file a motion asking the Board to do so. Send such a motion to the address above for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 	 4597	Page 2	

